DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17-18, 21-23, 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Hyun (KR 1020140099802).

Regarding Claim 1, Hyun teaches Compound 25 (page 16):

    PNG
    media_image1.png
    207
    257
    media_image1.png
    Greyscale

	Compound 25 reads on applicant Formula 1 wherein b and c = 0; Y = phenyl; X = Formula II, Z = S; R3 = H; x =0 (per claim 1).

Regarding Claims 17-18, 22-23,  Hyun teaches an OLED comprising between a first electrode and second electrode a light emitting layer (composition) containing a host and a dopant (machine trans. Page 41). Generic Compound 1 (Compound 25, 

Regarding Claim 21, Hyun teaches the light emitting layer is made from a spin coating or cast coating process (both solvent based) (machine trans. page 48) which is viewed as a formulation of Compound 25 in as solvent (per claim 21).

Regarding Claims 26-27, Hyun teaches the electrodes can be formed by a sputtering or CVD process (machine trans. page 46). The organic layers is made from a spin coating or cast coating process (both solvent based) (machine trans. page 48). The device structure forms the hole injection layer(HIL), hole-transport layer, light-emitting layer, electron-transport layer, electron injection layer between the anode and cathode (machine trans. page 36) (per claim 26-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 1020140099802).

Regarding Claims 4-5, Hyun teaches Compound 25 (above) which is a derivative of generic Compound 1 (page 11): 



    PNG
    media_image2.png
    314
    215
    media_image2.png
    Greyscale

Generic Compound 1 shows variable points of attachment are encompassed between the ring systems. The various permutations of generic Compound 1 give rise to positional isomers which are viewed as obvious variants. The office views various permutations of generic Compound 1 as inclusive of a variation of Compound 25 wherein the point of attachment of the dibenzothiophene ring system to the fluorene ring system as including Formulas IIa and IIb, absent unexpected results.
.	

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 1020140099802) in view of Oshiyama (JP 2011-082238).

Regarding Claims 19-20, Hyun teaches an Ir(ppy)3 (Iridium, tris(2-phenylpyidine) dopant but fails to mention applicants’ dopant.
Oshiyama teaches an OLED wherein the light emitting layer contains a light emitting dopant which is a phosphorescent dopant (machine trans. paragraph 116). The OLED also includes emission in the blue emitting pixel region (machine trans. paragraph 262). Suitable iridium complexes include Ir-1 (machine trans. paragraph 128) 



    PNG
    media_image3.png
    247
    210
    media_image3.png
    Greyscale
[same as Hyun’s  tris(2-phenylpyidine)]
The light emitting dopants also include those containing phenylimidazole ligands such as Ir-19 (machine trans. paragraph 130):



    PNG
    media_image4.png
    183
    226
    media_image4.png
    Greyscale

As Oshiyama teaches Ir-1 and Ir-19 as suitable dopant materials. Ir-1 and Ir-19 are viewed as functionally equivalent and would have been viewed as readily exchangeable before the filing date of the instant invention.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known functionally equivalent phosphorescent dopants which would have included Ir-19 which reads on the instant limitations, absent unexpected results (20).	
.


Allowable Subject Matter
Claims 3, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach:
R1 as an alkyl group (per claim 3)
an additional light emitting layer (per claim 24)
white emission color (per claim 25)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the OLED of claim 28.
The closest prior art as exemplified by Hyun teaches an OLED comprising applicants’ Formula 1 but fails to teach an additional light emitting layer (per claim 28). 
Claim 28 allowed.

Response to Amendment

	New art found; non-final submitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786